Order entered August 25, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00227-CR

                       CASME ALFONSO VELAZQUEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F14-56517-J

                                            ORDER
       The Court has before it appellant’s August 24, 2015 motion to abate the appeal because

the record is incomplete. We will treat this as a motion to supplement the record. As such, we

GRANT the motion as follows.

       The docket sheet and plea papers contained in the contained in the clerk’s record reflect

the hearing was conducted before the Magistrate Court on February 16, 2015. Accordingly, we

ORDER court reporter Laura Rodriguez to file, within THIRTY DAYS of the date of this

order, the reporter’s record of the plea hearing conducted before the Magistrate Court.          We

further ORDER that Ms. Rodriguez file a duplicate copy of the February 16, 2015 record with

the Dallas County District Clerk. See TEX. R. APP. P. 34.6(h).

       Appellant’s brief will be due thirty days after the supplemental reporter’s record is filed.
        WE DIRECT the Clerk to send copies of this order to Laura Rodriguez, court reporter

for Magistrate Court; Kimberly Xavier, official court reporter, Criminal District Court No. 3; and

to counsel for all parties.

                                                    /s/     ADA BROWN
                                                            JUSTICE